Citation Nr: 1106012	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  10-15 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to January 1946.

This matter comes to the Board of Veterans' Appeals (Board) from 
a March 2010 rating decision by a Department of Veterans Affairs 
(VA) Regional Office (RO).  A notice of disagreement was received 
in March 2010, a statement of the case was issued in March 2010, 
and a substantive appeal was received in April 2010.

In a subsequent March 2010 rating decision, the RO assigned a 
higher initial rating of 50 percent for the Veteran's service-
connected PTSD, effective July 8, 2009.  As the maximum schedular 
rating was not assigned, this issue remains in appellate status.  
AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified at a travel Board hearing before the 
undersigned Veterans Law Judge in December 2010.  A transcript of 
this proceeding is associated with the claims file.  The Veteran 
also submitted additional evidence and waived initial RO review.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Briefly, the Veteran contends that the evaluation assigned his 
PTSD does not accurately reflect the severity of his disorder.  
Service connection was granted for the Veteran's PTSD in a March 
2010 RO decision and assigned a 30 percent disability rating, 
effective July 8, 2009.  The Veteran stated on his March 2010 
notice of disagreement that he believed he met the criteria for a 
50 percent rating.  Then, a March 2010 RO decision assigned a 50 
percent disability rating for the Veteran's PTSD, also effective 
July 8, 2009.  Subsequently, the Veteran stated on his 
substantive appeal, received by VA in April 2010, that he and his 
doctors believed that his PTSD met the criteria for a 70 percent 
rating.

A preliminary review of the record discloses a need for further 
development prior to final appellate review.  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand is required in order to fulfill its statutory 
duty to assist the Veteran to develop the facts pertinent to the 
claim.  Littke v. Derwinski, 1 Vet. App. 90, 92-93 (1990).

The Board notes that the Veteran was afforded a VA examination in 
February 2010.  The Veteran stated on his March 2010 notice of 
disagreement that he wanted his spouse to attend his VA 
examination, but the examiner declined.  The Veteran stated that 
the examiner would have had a better understanding of his 
disability if his spouse would have been able to attend the 
examination.

Subsequently, the Veteran submitted additional evidence during 
his December 2010 Board hearing.  The additional evidence 
included three lay statements, private treatment records, and a 
VA treatment record.  One private treatment record, from March 
2010, states that the Veteran had developed increasing dementia 
over the past several years; the physician requested that VA 
reconsider the Veteran as 100 percent disabled.  The other 
private treatment record, also from March 2010, documents that 
the Veteran was assessed with memory loss; the physician stated 
that the Veteran's memory loss could be Alzheimer's disease or 
some other type of dementia.  The November 2010 VA treatment 
record documents that the Veteran's spouse reported that the 
Veteran had gotten even worse lately.

During the December 2010 Board hearing, the Veteran's spouse 
testified that she should have been able to attend the Veteran's 
February 2010 VA examination.  She testified that, if she would 
have been able to join her husband during the examination, she 
would have been able to add a lot more detail and accuracy 
because of the Veteran's memory.

While a new examination is not required simply because of the 
time which has passed since the last examination, VA's General 
Counsel has indicated that a new examination is appropriate when 
there is an indication of an increase in severity since the last 
examination.  VAOPGCPREC 11-95 (1995).  Under the circumstances, 
the Board finds that another VA examination is appropriate.

In addition, the Board is presented with an evidentiary record 
which is not entirely clear.  VA has a duty to assist claimants 
in the development of facts pertinent to their claims, and VA 
must accomplish additional development of the evidence if the 
record currently before it is inadequate.  See 38 U.S.C.A. 
§ 5103A.  

In this regard, the Board notes that the Veteran's private 
treatment records document that the Veteran may have Alzheimer's 
disease or some other type of dementia.  The VA examiner who 
conducted the February 2010 examination did not have access to 
this relevant evidence.  Therefore, given the specific 
circumstances in this appeal, the Board finds that obtaining 
another VA medical opinion would be helpful in resolving the 
claim.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
(holding that a thorough examination is one that "takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) 
(holding that the Board has a duty to remand a case if further 
evidence or clarification of the evidence is essential for a 
proper appellate decision).

Lastly, the Board notes that VA is required to obtain relevant VA 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
In light of the need to return the case for additional 
development, the AMC/RO should obtain any missing VA treatment 
records relevant to the appeal.  See Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 612-13 
(1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The AMC/RO should obtain any VA treatment 
records (not already of record) relevant to 
the appeal.

2.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
current severity of his PTSD.  It is 
imperative that the claims folder be reviewed 
in conjunction with the examination, 
specifically including the two private 
treatment records from March 2010 documenting 
that the Veteran may have Alzheimer's disease 
or some other type of dementia.

If deemed appropriate by the examiner, the 
Veteran's spouse should be allowed to attend 
the examination and discuss the Veteran's 
symptoms.  

After reviewing the claims file and examining 
the Veteran (as well as obtaining information 
from the Veteran's spouse, if applicable), 
the examiner should ascertain the current 
severity of the Veteran's PTSD.  Appropriate 
examination findings should be reported to 
allow for evaluation of the Veteran's PTSD 
under 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2010).  A Global Assessment of Functioning 
(GAF) score should be reported.

If possible, the examiner should 
differentiate any symptoms due to Alzheimer's 
or some other type of dementia as opposed to 
PTSD.  If symptoms cannot be differentiated, 
the examiner should so state.

3.  To avoid further remand, the AMC/RO 
should review the examination report obtained 
and ensure that the requested findings have 
been reported.

4.  After completion of the above and any 
further development deemed necessary, the 
AMC/RO should review the expanded record and 
determine whether a higher rating for PTSD is 
warranted.  The Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



